DETAILED ACTION
Claim Status
	Applicant’s reply filed January 8, 2021 has been entered. Claims 2-4 and 6-7 have been cancelled. Claims 1 and 5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2019/0224339 A1; published July 25, 2019, earliest effective filing date April 29, 2016) in view of Drew et al. (WO 2018/127702 A1, published July 12, 2018, earliest effective filing date January 6, 2017; provided in an IDS) in view of Rudolph et al. (Inhibition of Experimental Liver Cirrhosis in Mice by Telomerase Gene Delivery; Science, Vol. 287, pp. 1253-1258, February 18, 2000) in view of Kizana et al. (US 2019/0030063 A1; published January 31, 2019, earliest effective filing date August 14, 2015). This rejection is maintained, but has been modified to address Applicant’s amendments to claims 1 and 5.
Paul et al. is directed to viral gene therapy and describes a method for gene therapy using intranasal administration of genetically modified viral vectors (AAV particles of the present invention may be delivered by intranasal delivery route; paragraph [0410]), comprising: selecting a plurality of, or at least two target genes for therapeutic administration to a human patient (sequences of the polypeptides to be encoded in the viral genomes of the invention may be produced using heavy and light chain variable region cDNA sequences; paragraph [0187]); creating a gene cassette comprising the plurality of or at least two target genes (nucleic acid segment encoding one or more polypeptides; paragraph [0011]); inserting the gene cassette into a circular claims 1 and 5).
Paul et al. lack the method wherein the gene cassette comprises terminal recombination sites (claims 1 and 5).
Drew et al. is directed to viral gene therapy and describes viral gene cassettes comprises terminal recombination sites (Drew et al. teaches terminal recombination sites in adenoviral genomes in page 1, line 32, as admitted by Applicant in the examination support document filed February 11, 2019) (claims 1 and 5).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Paul et al. and have terminal recombination sites as described by Drew et al. A person of ordinary skill in the art 
Paul et al. in view of Drew et al. are directed to viral gene therapy and render obvious the limitations set forth above.
Paul et al. in view of Drew et al. lack the method wherein at least one of the target genes is hTERT (claim 1), and wherein a mouse cytomegalovirus is used as an intermediary vector for the plurality of target genes to verify expression of each of the plurality of genes in vivo prior to inserting the plurality of target genes into the HCMV for intranasal administration to the human patient (claim 5). In its broadest reasonable interpretation, this last limitation can be read as using a mouse model prior to use the virus in humans.
Rudolph et al. is directed to viral gene therapy and describe a method for gene therapy comprising a viral vector comprising at least two target genes, wherein at least one of the target genes is TERT (adenoviral vectors that would direct the expression of mTR-GFP; page 1255, third column, second paragraph) (claim 1). Rudolph et al. further describe that based on the mouse model described, it is reasonable to anticipate that activation of telomerase could inhibit the development of liver cirrhosis or terminal liver failure in humans (page 1257, second column, first paragraph) (claim 5).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Paul et al. in view of Drew et al. and 
Paul et al. in view of Drew et al. and in view of Rudolph et al. are directed to viral gene therapy and render obvious the limitations set forth above. Paul et al. further describe that the viral vector is not limited to AAV (paragraph [0006]).
A person of ordinary skill in the art, upon reading Paul et al., would also have recognized the desirability of using other viral vectors for gene therapy. Kizana et al. is directed to viral gene therapy and teaches that cytomegalovirus (suitable viral vectors include AAV, human cytomegalovirus vector; paragraph [0085]) can be administered intranasally (intranasal administration, paragraph [0143]) (claims 1 and 5). Thus, it would have been obvious to a person of ordinary skill in the art at the time of filing to try human cytomegalovirus for intranasal administration of viral vectors, as a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. In turn, because the viral vectors as claimed can be administered intranasally as described in the prior art, it would have been obvious to use human cytomegalovirus as the viral vector.
Accordingly, Paul et al. in view of Drew et al., in view of Rudolph and in view of Kizana et al. render obvious claims 1 and 5.
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to teach or suggest a method for gene therapy using administration of genetically modified HCMV vectors comprising at least two target genes, one of which is hTERT. Paul et al. fails to teach or suggest a gene cassette comprising hTERT as one of the two genes. Paul et al. discloses multiple AAVs, each delivering a single, distinct payload. AAV and HCMV are not interchangeable, and one of ordinary skill in the art would not have had reasonable expectation of success that the methods for delivering a single payload using AAV, as disclosed by Paul et al. would have the same therapeutic effect as an HCMV with two target genes. The Declaration by Dr. Zhu submitted on March 2, 2020, reiterates this and additionally sets forth technical and clinically-relevant distinctions between AAV and HCMV. Drew et al., Rudolph et al. and Kizana et al. do not make up for the deficiencies in Paul et al.
However, Paul et al., it clearly recites “a viral genome, said viral genome comprising at least one inverted terminal repeat (ITR) region and a pay load region, said payload region comprising a regulatory sequence operably linked to at least a first nucleic acid segment, said first nucleic acid segment encoding one or more polypeptides” (paragraph [0011]). Paul et al. also recites, “the viral genome comprises a payload region and at least one inverted terminal repeat (ITR) region. An exemplary payload region comprises a sequence encoding an antibody heavy chain, a region encoding an antibody light chain and a region encoding a linker connecting the heavy and light chain sequences” (paragraph [0684]). Therefore, Paul et al. teaches two or more genes. Additionally, Kizana et al. teach the mechanisms and best targets for the different gene viral families (e.g. herpes virus, paragraph [0117]), as well as the pros of using such vectors, for example its large size and different viral control sequences with different temporal and strength performance. Therefore, it would have been obvious to substitute AAV with hCMV, as both are well known viral vectors for gene therapy. Furthermore, it is well known in the art that cytomegalovirus cause respiratory infections, so a person of ordinary skill in the art would have known that cytomegalovirus would be an option for intranasal administration and would not result in undue experimentation to arrive at the claimed invention. Therefore, it would have been obvious to substitute AAV with hCMV as both are well known viral vectors for gene therapy. Regarding Dr. Zhu’s Declaration, the examiner has already addressed its contents in the final rejection mailed April 7, 2020
Accordingly, the rejection is still deemed proper and is therefore maintained.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 and 9-13 of copending Application No. 15/369,783 in view of Paul et al. in view of Drew et al. in view of Rudolph and in view of Kizana et al. This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 to recite hTERT as one of the target genes, deletion of the limitation “transfection” in claim 5, and cancelation of claims 2-4 and 6-7.
Claims 1, 4-7 and 9-13 of copending Application No. 15/369,783 describe administering genetically modified viral vectors (claims 4 and 5) comprising selecting a plurality of target genes for therapeutic administration to a patient (claim 1), where at least one target gene is hTERT (claim 1), creating a gene cassette comprising the plurality of target genes (claims 4 and 5) and administering the viral solution to the human patient (claim 6).
Claims 1, 4-7 and 9-13 of copending Application No. 15/369,783 lack the method wherein the virus is administered intranasally, wherein the subject is human, inserting the gene cassette into a circular plasmid; transfecting the circular plasmid into a 
Paul et al. is directed to viral gene therapy and describes a method for gene therapy using intranasal administration of genetically modified viral vectors (AAV particles of the present invention may be delivered by intranasal delivery route; paragraph [0410]), comprising: inserting the gene cassette into a circular plasmid; transfecting the circular plasmid into a bacterial cell; sequencing DNA from the bacterial cell to ensure that the plurality of target genes is present in the bacterial DNA (PCR products may then be subcloned into plasmids for sequence analysis; paragraph [0187]); creating a virus comprising the plurality of target genes (co-infecting a viral replication cell with both the AAV payload and viral construct particles comprising viral construct expression vector or AAV payload construct expression vector, and 5) harvesting and purifying the AAV particle comprising a viral genome; paragraph [0373]); preparing a solution containing a therapeutic amount of viral agents comprising the plurality of target genes (The AAV particles of the present invention may be administered in any suitable form, either as a liquid solution; paragraph [0402]); and intranasally administering the solution into the human patient (AAV particles of the present invention may be delivered by intranasal delivery route; paragraph [0410]) (claims 1 and 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by claims 1, 4-7 and 9-13 of copending 
Claims 1, 4-7 and 9-13 of copending Application No. 15/369,783 in view of Paul et al. lack the method wherein the gene cassette comprises terminal recombination sites (claims 1 and 5).
Drew et al. is directed to viral gene therapy and describes viral gene cassettes comprises terminal recombination sites (Drew et al. teaches terminal recombination sites in adenoviral genomes in page 1, line 32, as admitted by Applicant in the examination support document filed February 11, 2019) (claims 1 and 5).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by claims 1, 4-7 and 9-13 of copending Application No. 15/369,783 in view of Paul et al. and have terminal recombination sites as described by Drew et al. A person of ordinary skill in the art would be motivated to do so in order to excise the gene cassette to easily transfer the gene cassette to other vectors having LoxP sites. Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
claim 5). In its broadest reasonable interpretation, this last limitation can be read as using a mouse model prior to use the virus in humans.
Rudolph et al. is directed to viral gene therapy and describe a method for gene therapy comprising a viral vector comprising at least two target genes, wherein at least one of the target genes is TERT (adenoviral vectors that would direct the expression of mTR-GFP; page 1255, third column, second paragraph). Rudolph et al. further describe that based on the mouse model described, it is reasonable to anticipate that activation of telomerase could inhibit the development of liver cirrhosis or terminal liver failure in humans (page 1257, second column, first paragraph) (claim 5).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Paul et al. in view of Drew et al. and introducing hTERT as one of the target genes and test it on mice prior to testing on humans. A person of ordinary skill in the art would be motivated to do so in order to inhibit the development of liver cirrhosis or terminal liver failure in humans (Rudolph, et al., page 1257, second column, first paragraph). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Claims 1, 4-7 and 9-13 of copending Application No. 15/369,783 in view of Paul et al. in view of Drew et al. are directed to viral gene therapy and render obvious the 
A person of ordinary skill in the art, upon reading Paul et al., would also have recognized the desirability of using other viral vectors for gene therapy. Kizana et al. is directed to viral gene therapy and teaches that cytomegalovirus virus (suitable viral vectors include AAV, human cytomegalovirus vector; paragraph [0085]) can be administered intranasally (intranasal administration, paragraph [0143]) (claims 1 and 5). Thus, it would have been obvious to a person of ordinary skill in the art at the time of filing to try human cytomegalovirus for intranasal administration of viral vectors, as a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. In turn, because the viral vectors as claimed can be administered intranasally as described in the prior art, it would have been obvious to use human cytomegalovirus as the viral vector.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. Applicant argues that Applicant will revisit this rejection once one or more claims are in condition for allowance. 
However, such argument is not persuasive in overcoming the double patenting rejection of record. Accordingly, the rejection is still deemed proper and is therefore maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636